Mr. Justice Wole
delivered the opinion of the court.
While the refusal to record is based on two grounds the appellant only asked the reversal for one, namely, that a municipal court has no right to order the sale of infants’ property in execution of a judgment rendered against them. In Flores v. Registrar, 19 P. R. R. 967, we decided that an execution on a judgment of a municipal court lay against the property of minors. Although the Flores Case is commented on or distinguished by a divided court in García v. Registrar of Guayama, 23 P. R. R. 394, the principle that minors’ property may be so reached in execution remained unaffected. The note of the registrar must be reversed in so far as it denies the record on the ground discussed, and affirmed on the other ground, namely .that tin* property was not recorded in the name of the succession.

Reversed,

Justices del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.